Citation Nr: 0003558	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  94-33 680	)	DATE
	)
	)                        

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for a generalized anxiety 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 1993 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

This case was the subject of a Board remand dated in August 
1997.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Medical treatment records and examinations have 
demonstrated such symptoms as rambling speech, impaired 
affect, impaired short term and long term memory, impaired 
judgment, impaired abstract thinking, disturbances in 
motivation and mood, and difficulty in establishing or 
maintaining effective work and social relationships.

 3.  The veteran's symptoms such as mood and affect problems, 
memory disturbances, impaired judgment, and impaired abstract 
thinking, create considerable social and industrial 
impairment.


CONCLUSION OF LAW

The criteria for a 50 percent rating for a generalized 
anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9400 
(1996);  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

As a result of a July 1961 rating action, the veteran was 
awarded service connection and assigned a 10 percent 
disability rating for anxiety reaction.

During an April 1993 VA psychiatric examination, the veteran 
complained of problems in memory and mood since his heart 
attack in July 1992.  He cried easily for little reason and 
could not control it.  Medications had helped, but had not 
entirely remedied this problem.  He complained of getting 
shaky, sweaty, scary, etc.  He had palpitations.  He became 
short of breath easily and became jumpy on certain sounds.  
He said he did not lose his temper, didn't get into fights, 
but walked away whenever he felt he could not comprehend or 
understand things.  He felt sad, confused and depressed.  He 
had no energy or desire to do anything.  He used to cut 
firewood in the past, but now he could not do it because he 
felt tired.  Before his heart attack, he used to worry a lot 
and had difficulty in sleeping;  however, these days he had 
no problems at all in sleeping.  Even though he felt 
depressed, he denied any suicidal ideas.  He denied any 
hallucinatory experience.  He denied feelings that people 
were after him trying to hurt or kill him. 

The veteran was well groomed, but with about a day-old beard.  
He was wearing a winter jacket in the office.  He was 
cooperative and polite during the entire interview.  He was 
mildly restless and had hand tremors.  His mood was anxious, 
fearful and dysphoric.  He was also labile and became tearful 
easily.  His speech was spontaneous and rather rambling.  His 
speech became loose and was getting fragmented.  His affect 
was increased in intensity and wide in range.  It was also 
inappropriate.  He became tearful when he could not name the 
President before Mr. Clinton.  He denied any hallucinatory 
experiences.  He was oriented to time, place and person.  He 
was able to name the current president.  He had problems with 
serial 7 subtractions and serial 4 subtractions.  He denied 
any suicidal or assaultive ideas.  He was quite concerned 
about his depression, forgetfulness, difficulty in 
comprehension, etc.

The examiner noted that he did not have the claims folder or 
medical records to review.  He opined that the veteran was 
competent for VA purposes.  The veteran said he worked his 
finances along with his wife and that there was no problem.  
In the examiner's view, the veteran continued to show the 
signs and symptoms of neurosis.  The examiner was not sure 
for what kind of neurosis the veteran was service-connected.  
The examiner stated that if it was depressive neurosis, the 
condition seemed to have worsened quite dramatically.  If the 
veteran was service-connected for anxiety neurosis, he still 
had lots of signs and symptoms of anxiety.  The examiner 
further noted that the veteran had signs and symptoms of 
dementia, though it seemed more likely that he had major 
depression.

During his July 1996 RO hearing, The veteran testified he was 
being treated at a VAMC for anxiety on an as-needed basis.  
He said he was receiving medication for the condition.  He 
said his nerves were worse since his heart attack.  He 
described his memory difficulties and said he did not 
understand what had happened to him.  He said he became 
irritated quickly with crowds.  He said he had several 
friends he went fishing with, and that he trained dogs as a 
form of therapy.  He said farming was nerve-racking and he 
was glad he was out of the situation.   He said that were it 
not for his heart attack and stroke, he felt he could still 
work in farming.  He described problems with tearfulness.  He 
indicated he walked away now when situations became 
difficult.  He said his wife had to keep after him to get 
things done.  He would visit his father, who had Alzheimer's 
disease.  He indicated he was sleeping more than he used to.  

During a July 1996 VA examination, the veteran was noted to 
go out to eat and go to church.  He called his friends at 
times, but he did not like to talk much.  He did not like to 
be in crowds anymore.  He was a member of DAV, but did not 
like to go to their meetings because he did not like the 
crowds.  He was noted to have once attended the VA Medical 
Center mental hygiene clinic about two to three times per 
week.  He was now seeing the psychiatrist only about once 
every four months.

He was getting along very well with his wife, son and 
neighbors.  His wife got on his nerves when she asked him too 
many questions, and told him what to do and what not to do 
repeatedly.  If she did not remind him, he would forget.  
Sometimes he would forget the way if he went a little ways 
from the house.  He would get sad and depressed easily.  He 
cried easily.  He felt tired all the time, especially in the 
morning.  Sometimes he asked himself what was the use in 
living, but he did not want to kill himself.  He did not have 
plans for the future.  He rubbed his hands often, scratched 
his neck and hands, and picked on his nail cuticle.  When he 
became nervous, he tended to walk away and stay by himself.  
He denied dyspepsia and diarrhea.  He denied getting 
nauseous, tremulous or sweaty.  He felt nervous with people 
since he felt he had trouble communicating, and so he avoided 
meeting people.  He denied dissociative phenomena.  He denied 
hearing voices and denied any paranoid thinking.  However, he 
thought that people did not like him as much as they did in 
the past since he had become forgetful and more nervous.  His 
appetite was good.  He slept well, and said he slept too 
much.  He used to have nightmares in the past.    

Upon objective examination, he came to the interview on time.  
He was wearing clean, appropriate street clothes.  His hair 
was fairly well groomed.  He was polite and cooperative.  His 
handshake was firm and dry.  His mood was anxious and 
dysphoric.  He was ringing his hands often.  He sat in a 
stiff posture.  His speech was soft, spontaneous, and goal 
directed.  His affect was constricted in range and decreased 
in intensity.  There was no evidence of hallucination or 
delusional thinking.  He was well oriented to time, place and 
person.  He was able to recall two out of three items after 
five minutes.  He was able to name only the last three 
Presidents.  He denied suicidal or assultive ideas.  The 
examiner's diagnosis was neurosis.    

During a March 1998 VA psychiatric examination, the veteran 
was noted to be seen by a VA psychiatrist about once every 
three months.  His condition was noted to have been stable 
over the past three or four months.  The examiner stated that 
since July 1996, the veteran's condition had been relatively 
stable  He had not worked since 1992 on the advice of his 
cardiologist following a heart attack and a stroke.  His 
primary care physician had noted that the veteran had become 
more concerned about his memory over the past two years.  He 
had spent his time at home taking care of the dog and doing 
minor household chores.  

Presently, the veteran was anxious.  His anxiety seemed to be 
persistent, if not increasing, over the past two years.  The 
veteran was particularly more irritable when he had problems 
with his memory.  He was worried he would acquire dementia, 
as his father had done.  In addition, the veteran had been 
developing increasing cognitive decline and persistent 
depressive symptoms.  There had been no remissions of the 
veteran's symptoms over the past two years.  He reported that 
he was becoming more irritable with his spouse, particularly 
when she reminded him about things he had forgotten he had 
to.

Over the past two years, he was receiving primary care 
follow-up and psychiatric follow-up every two to three months 
at the VA medical center.  He continued to be withdrawn and 
anhedonic over the past two years.  He was very anxious and 
upset about his memory decline and change in condition.  He 
was on several medications.  

The veteran reported that he did not understand some of his 
behavior.  He was concerned that his memory was 
deteriorating.  His spouse confirmed that the veteran was 
afraid of becoming afflicted with Alzheimer's disease, as his 
father had done.  He was withdrawn and did not feel like 
talking to people and wanted to be by himself.  He was 
unhappy about losing his temper towards his wife, who 
reminded him to do things.  He denied sleep disturbance and 
denied suicidal ideations or death wishes.  He said he was 
ready to die, but would prefer to live.  He had symptoms of 
anxiety.  He was constantly worried about things he did or 
was going to do.   He was pessimistic by nature, always 
expecting the worst.  He said he was fatigued and tired, 
although this could also be due to depression.  He had a 
sense of urgency inside him.  He indicated that when he was 
nervous, he picked on his fingers, squeezed them and picked 
pimples on his skull or his face, and was obsessed by them.  
He said he felt as though he had a ball in his throat or 
butterflies in his stomach, that his muscles were tense and 
he was shaking from inside, and reported that he had tremors 
and felt nauseated as if he were going to pass out.

In addition, the veteran had a memory decline as noticed 
since 1992 secondary to a stroke and a heart attack.  The 
veteran had an impairment in short term memory.  He would 
leave home after closing the door and would forget where he 
was going and have to come back home.  He said that recently 
he was driving east towards home when he found himself north 
of his hometown. 

Upon mental status examination, the veteran was appropriately 
dressed.  He had good eye contact.  He speech was 
understandable and coherent.  He was very anxious, restless, 
and fidgety, picking his fingers, scratching his nail beds 
and pinching his hands almost constantly over the 11/2 hour 
interview.  He denied being depressed, though he denied 
feeling well.  He did not have disturbance of perception and 
did not have depersonalization or derealization.  His thought 
process was normal in productivity.  He frequently expressed 
difficulties with his recalling events in the past.  He was 
not delusional.  There were no obsessional or suicidal or 
assaultive ideations.  He was administered the Mini Mental 
Scale Examination of Folstein, and he scored 25 out of 30 
indicating mild dementia.  His ability to calculate was 
satisfactory for simple calculation and eighth grade 
education.  Judgment was satisfactory when memory was not 
involved.  

Thought processes were slightly slow in productivity, but 
communication was only minimally impaired.  He had no 
delusions or hallucinations.  He did not exhibit 
inappropriate behavior.  He was not suicidal or homicidal.  
He was able to maintain minimal personal hygiene and other 
basic activities of daily living.  He was oriented to person 
and place but not to time.  He did not have obsessive or 
ritualistic behavior.  Rate and flow of speech were logical 
and goal oriented.  He did not have panic attacks.  He did 
have mild dysphoria and anxiety.  He did not have poor 
impulse control.  His sleep was unimpaired by for nocturia.  
The depression appeared to be remitting extremely slowly for 
the past five years.  The veteran was found not capable of 
managing his benefit payments in his best interest because of 
memory impairment.  

It was the examiner's opinion that the veteran had a 
generalized anxiety disorder.  The examiner noted that the 
term anxiety neurosis was no longer recognized as a DSM 
diagnostic category.  The veteran was noted to have cognitive 
impairment secondary to stroke.  The veteran had been 
experiencing depression for the past four or five years.  He 
was not suicidal at the time of examination.  He was 
withdrawn and had symptoms of fatigue which could be 
attributed to anxiety as well as depression.  The veteran had 
insight toward his cognitive decline.  Because of this 
insight, he was coping poorly with the knowledge of these 
symptoms with an increasing level of anxiety.  Accordingly, 
the examiner felt the veteran to have a generalized anxiety 
disorder.  The symptoms of the anxiety disorder were 
restlessness, irritability towards his spouse, muscle 
tension, and being easily fatigued.  He also had other 
somatic symptoms of anxiety such as micturition, palpitation, 
dyspnea, shortness of breath and nausea.  The veteran did not 
have sleep disturbance due to anxiety.  He was having 
problems with concentration which were difficult to evaluate 
because this condition may overlap with his current dementia.  
The degree of impairment secondary to anxiety disorder was 
assigned a global assessment of functioning of 65.  The 
examiner's Axis I diagnosis was generalized anxiety disorder.  
Global assessment of functioning was according to the GAF 
scale was evaluated as 45 currently and over the past year.  
The examiner indicated that a global assessment of 
functioning of 65 to 70 would reflect impairment due solely 
to generalized anxiety disorder.

In addition to the VA examination reports of record, the 
Board has VA records of psychiatric treatment dated from 
March 1992 through December 1997.  These confirm the 
veteran's ongoing treatment for psychiatric disability 
characterized by depression, anxiety, and memory impairment.  

Analysis

The Board finds the veteran's claim for an increased rating 
to be well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991) in that it is plausible.  In accordance 
with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
veteran's service medical records and all other evidence of 
record and has found nothing in the historical record that 
would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.  In addition, it is 
the judgment of the Board that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155;  38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999).

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for mental 
disorders, effective November 7, 1996.  See 61 Fed. Reg. 
52,695 (1996) (codified at 38 C.F.R. pt. 4).  "[W]here the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
[the veteran] . . . will apply unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs 
(Secretary) to do otherwise and the Secretary did so."  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991). 

In Rhodan v. West, 12 Vet. App. 55 (1998), the United States 
Court of Veterans Appeals, now the Court of Appeals for 
Veterans Claims (the Court), observed that when the Secretary 
adopted the revised mental disorder rating schedule and 
published it in the Federal Register, the publication clearly 
stated an effective date of November 7, 1996.  Because the 
revised regulations expressly stated an effective date and 
contained no provision for retroactive applicability, it is 
evident that the Secretary intended to apply those 
regulations only as of the effective date.  Therefore, in 
view of the effective date rule contained in 38 U.S.C. 
§ 5110(g), which prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law, the Secretary's legal obligation to 
apply November 7, 1996, as the effective date of the revised 
regulations prevented the application, prior to that date, of 
the liberalizing law rule stated in Karnas.  Accordingly, the 
Court held that for any date prior to November 7, 1996, the 
Board could not apply the revised mental disorder rating 
schedule to a claim.  

Under the version of the regulations in effect prior to 
November 7, 1996, a 30 percent rating was warranted where 
there was definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
The psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
rating was warranted when the ability to establish or 
maintain effective or favorable relationships with people 
were considerably impaired, and when by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent evaluation 
was warranted where the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired, and the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation was warranted (1) when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; (2) where 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or (3) where the veteran was 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Code 9400 (in effect prior to November 7, 
1996).  

Under the amended regulations, a 30 percent rating will be 
assigned where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating will be assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.  A 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place;  
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9400 (1999).

In the present case, the preponderance of the evidence 
supports a 50 percent rating under both the new and old 
criteria.  Under the new criteria, medical examinations have 
demonstrated such symptoms as rambling speech, impaired 
affect, impaired short term and long term memory (such as the 
veteran's inability to remember where he was going or things 
he needed to do, or problems remembering recent Presidents), 
impaired judgment (he was found incompetent at one VA 
examination), impaired abstract thinking (such as problems 
counting serially backwards), disturbances in motivation and 
mood (depression and physical manifestations of anxiety have 
been apparent during examinations), and difficulty in 
establishing or maintaining effective work and social 
relationships (such as the veteran's guilt about being 
irritable with his spouse).

The next higher rating of 70 percent is not warranted under 
the new criteria because the veteran does not have such 
symptoms as suicidal ideation, obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure or irrelevant, impaired impulse control, 
spatial disorientation, or inability to establish or maintain 
effective relationships.  The veteran has had problems with 
remembering to maintain his appearance, but by his account he 
can do so when his wife reminds him.  He is able to maintain 
good relationships with his wife, son and neighbors, though 
with difficulty at times.  His speech is appears to be 
generally goal directed and coherent, if a little rambling or 
slow at times.  He has said repeatedly he does not have 
suicidal ideation.  He has been found not to have impaired 
impulse control.

Under the old criteria, a 50 percent rating is warranted 
because the veteran has considerable impairment of the 
ability to establish or maintain effective or favorable 
relationships with people, and considerable industrial 
impairment, due to his service-connected anxiety disorder.  
In the Board's view, his symptoms such as mood and affect 
problems, memory disturbances, and impaired judgment create 
considerable impairment.

A 70 percent rating is not warranted under the old criteria 
because the veteran does not have severe impairment of the 
ability to establish favorable relationships or employment.  
By the veteran's account, it is his physical disabilities 
which caused him to cease employment, and the veteran appears 
to maintain an effective relationship with his wife, family 
and neighbors, albeit with significant difficulties.

The Board acknowledges that it is not clear to what extent 
many of the veteran's problems are due to dementia and others 
are due to the veteran's service-connected psychiatric 
disability.  One VA examiner felt the problems were more 
likely due to neurosis than dementia;  another felt that the 
memory problems were due to stroke, though he indicated an 
interaction between the veteran's anxiety and dementia which 
made it difficult to determine the cause of the veteran's 
problems with concentration.  In any event, this has been a 
difficult determination for the medical professionals who 
have reviewed the veteran's record.  Accordingly, cautiously 
mindful of the fact that some of the veteran's decline in 
cognitive ability appears to be unrelated to his anxiety 
disorder, the Board has decided to grant the benefit of the 
doubt in a direction which favors the veteran's claim, to the 
extent that the Board finds that a 50 percent rating for the 
veteran's generalized anxiety disorder is warranted.  38 
U.S.C.A. § 5107(a).


ORDER

Entitlement to a rating of 50 percent for a generalized 
anxiety disorder is granted.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 

